Citation Nr: 0009754	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-09 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for interstitial pulmonary 
fibrosis, claimed as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to May 1971, to 
include service in Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
interstitial pulmonary fibrosis, claimed as secondary to 
Agent Orange exposure.  

The veteran had requested a Travel Board hearing and one was 
scheduled for October 26, 1999.  However, prior to the date 
of the hearing he withdrew his request.  

The Board notes that in a statement dated in December 1999, 
the veteran raised a claim for service connection for post-
traumatic stress disorder (PTSD).  The Board refers this 
issue to the RO for the appropriate action.


FINDING OF FACT

There is no competent evidence of record showing that 
interstitial pulmonary fibrosis had its onset during or is 
otherwise related to active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
interstitial pulmonary fibrosis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran had active service from July 1968 to May 1971, to 
include one year of service in Vietnam.  The service entrance 
examination report, dated in June 1968, shows the veteran's 
lungs and chest were normal.  On the accompanying medical 
history, the veteran denied having had pain or pressure in 
his chest.  A chest X-ray examination was negative.  A 
routine chest X-ray examination in September 1970 shows the 
chest was normal.  No history of lung disease was noted.  A 
report of a separation medical examination, dated in May 
1971, shows the veteran's lungs and chest were normal and a 
chest X-ray was negative.  On the accompanying report of 
medical history, the veteran denied having had pain or 
pressure in the chest.  The remaining service medical records 
are negative for complaint or finding of any lung or chest 
disorder. 

The veteran underwent VA pulmonary function testing in May 
1996.  The interpretation was that FVC and FEV1 were 
decreased with spirometry not classic for restrictive or 
obstructive pattern.  Results of pulmonary function tests 
performed in June 1996 revealed a restrictive defect.  
Diffusion capacity of carbon monoxide suggested the presence 
of a gas transfer defect.  No obstructive defect was noted.  

A VA hospital record shows the veteran underwent a lung 
biopsy in September 1996.  The examiner noted that the 
veteran had been diagnosed with interstitial disease but 
desired confirmation of that diagnosis.  The diagnosis was 
interstitial pulmonary fibrosis.  X-ray examination of the 
veteran's chest in October 1996 revealed that there were 
chronic reticulonodular interstitial changes in both lung 
fields and some prominence of the mediastinum which was 
essentially unchanged since the previous examinations.  The 
impression was no significant interval change in chronic 
reticulonodular interstitial changes in the lungs as well as 
some prominence of the superior mediastinum and hilar regions 
which may be compatible with sarcoidosis.  The impression of 
an X-ray examination later that month was no change in the 
previously described reticulonodular densities in both lung 
bases.  

In his application for compensation, dated in November 1996, 
the veteran claimed that he was exposed to herbicides and 
indicated that interstitial pulmonary fibrosis began in 
Vietnam.  

In an eye examination report, dated in December 1996, the 
examiner noted, by history, the veteran's diagnoses of 
pulmonary fibrosis.  

In his substantive appeal, VA Form 9, dated in April 1998, 
the veteran claimed that pulmonary interstitial fibrosis is a 
rare disease and develops over a long period of time.  He 
contended that the disease should have been included in the 
list of presumptive diseases contained in 38 C.F.R. 
§ 3.309(e).  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) (1999) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. §§ 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); 
61 Fed. Reg. 414421 (1996); and 64 Fed. Reg. 59232 (1999).

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).  Service connection may, however, also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table). 

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

For the purposes of determining whether this claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The veteran's service included one year in the Republic of 
Vietnam.  His service medical records do not reflect 
pulmonary fibrosis or any other lung disease and the initial 
evidence of such was many years after service.  Whether the 
veteran currently has a disorder related to any Agent Orange 
exposure, or otherwise related to military service, involves 
a medical diagnosis or opinion as to medical causation, and 
requires competent medical evidence.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record shows a diagnosis of 
interstitial pulmonary fibrosis, which is not included in the 
list of presumptive Agent Orange diseases.  The claims file 
is negative for any medical diagnosis of one of the diseases 
for which presumptive service connection based on Agent 
Orange exposure is warranted.  

In January 1994, the Secretary of Veterans Affairs determined 
that there is no positive association between herbicide 
exposure and any other condition for which the Secretary has 
not specifically determined a presumption of service 
connection is warranted.  See, Disease Not Associated With 
Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341-46 
(January 4, 1994). Further, in November 1999, the Secretary 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted, specifically for 
respiratory disorders (other than certain respiratory 
cancers).  See, Disease Not Associated With Exposure to 
Certain Herbicide Agents, 64 Fed. Reg. 59232-43 (November 2, 
1999).  The veteran's own opinion as to a relationship 
between pulmonary disease and Agent Orange exposure is not 
competent, as the record does not reflect that he possesses a 
recognized degree of medical knowledge.  Therefore, the 
veteran's assertions are not sufficient to establish a 
plausible claim for presumptive service connection based on 
Agent Orange exposure.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

However, service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
the instant case, although noting that interstitial pulmonary 
fibrosis began in service on his claims form, the veteran 
does not allege that that he had during service or soon 
thereafter.  In fact, he indicate on his substantive appeal 
that it took a long time to develop.  The intial medical 
evidence of pulmonary fibrosis is not until over 20 years 
after his discharge from service.  Furthermore, none of the 
competent medical evidence of record in any way relates such 
lung disease to the veteran's period of military service 
including any exposure to Agent Orange.  As noted, the 
veteran's own opinions as to causation are not competent to 
well ground the claim.  Espiritu, supra.

In summary, the service medical records are silent with 
regard to the presence of any lung disorder, and there is no 
medical evidence linking current pulmonary fibrosis to the 
veteran's period of active military service, including to any 
exposure to herbicides such as Agent Orange.  Consequently, 
the Board concludes that the veteran's claim of entitlement 
to service connection for lung disease must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a). 

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be 


identified with some degree of specificity, with an 
indication that the evidence exists and that it would well 
ground the claim.  See Carbino v. Gober, 10 Vet. App. 507, 
510 (1997).  In this case, the veteran has not identified 
medical evidence that would make his claim well grounded.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  


ORDER


Service connection for interstitial pulmonary fibrosis is 
denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

